                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )        CRIM. NO. 08-00739 (01) SOM
                              )        CIV. NO. 18-00287 SOM/KSC
          Plaintiff,          )
                              )        ORDER DENYING PETITION UNDER
     vs.                      )        28 U.S.C. § 2255; ORDER
                              )        DENYING REQUEST FOR AN
RAMIRO HERNANDEZ (01),        )        EVIDENTIARY HEARING; ORDER
                              )        DENYING CERTIFICATE OF
          Defendant.          )        APPEALABILITY
_____________________________ )

           ORDER DENYING PETITION UNDER 28 U.S.C. § 2255;
         ORDER DENYING REQUEST FOR AN EVIDENTIARY HEARING;
             ORDER DENYING CERTIFICATE OF APPEALABILITY

I.            INTRODUCTION.

              On February 1, 2012, a jury convicted Defendant Ramiro

Hernandez of three drug crimes.      See Verdict, Feb. 1, 2012, ECF

No. 397.      Hernandez’s crimes included: 1) conspiring to

distribute or possess with intent to distribute more than 500

grams of a mixture or substance containing a detectable amount of

methamphetamine, its salts, isomers, and salts of its isomers;

and 2) two counts of possession with intent to distribute the

same.   Id.

              On September 18, 2014, the court sentenced Hernandez to

300 months of imprisonment as to each count, with all terms to

run concurrently.      The court also sentenced him to 5 years of

supervised release for each count, with all terms to run

concurrently, as well as a $300 special assessment.      See ECF No.
533 (Minutes of Sentencing Proceeding).      Judgment was entered on

October 1, 2014.    ECF No. 535.

            Hernandez appealed, and the Ninth Circuit affirmed in a

Memorandum Decision filed on October 23, 2017.       See ECF Nos. 532

and 611.    The Mandate issued on November 28, 2017. See ECF No.

613.   Hernandez did not file a petition for certiorari in the

United States Supreme Court.       See ECF No. 614, PageID # 10642.

            Before the court is Hernandez’s Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody, timely filed on July 26, 2018. See ECF No. 614.

The court denies this motion and declines to issue a certificate

of appealability.

            The court also denies Hernandez’s request for an

evidentiary hearing.    See ECF No. 616.

II.         BACKGROUND FACTS.

            In July 2006, DEA Special Agent Richard Jones of

Honolulu received a phone call from the Riverside County

Sheriff’s Department in California that informed him that drugs

were in a car being shipped to Hawaii from California by Howard

Peterson.    Pursuant to a search warrant, Jones and other agents

searched the car and found drugs in its driveshaft.       Agents

packed the driveshaft with fake drugs, reinstalled the

driveshaft, and took the car back to the shipping company.




                                    2
           The shipping company informed the agents that it had

received a fax from Peterson authorizing Matthew Hernandez to

pick up the car in Honolulu.    Agents discovered that Matthew

Hernandez was traveling to Honolulu with Jose Perez.    When

someone picked the car up from the shipping company, agents,

using a GPS device, followed the car until it was parked on the

top level of the Pearlridge Shopping Center with its back tires

on the cement block designed as a backstop for parked cars.

Agents arrested Perez and John Gouveia, Jr., as they appeared to

be attempting to remove the driveshaft from the car.

           Perez made a voluntary post-arrest statement in which

he said his half-brother, Ramiro Hernandez, had arranged for 14

pounds of “ice” to be shipped to Hawaii in the driveshaft of the

car.   Perez told the agents that Ramiro Hernandez and others had

previously shipped 14 pounds of “ice” in the driveshaft of a

different car.

           On July 27, 2006, Agent Jones directed Perez to place

recorded calls to Ramiro Hernandez about the drugs.

           On August 9, 2006, Perez, Gouveia, and Matthew

Hernandez were indicted for having conspired to distribute or

possess with intent to distribute 500 grams or more of

methamphetamine.   The charge against Gouveia and Matthew

Hernandez was dismissed, while Perez pled guilty.     See Crim. No.

06-00420 SOM (02), ECF No 65.


                                  3
          On December 18, 2007, Ramiro Hernandez was arrested in

Riverside, California, for state offenses.      An arrest warrant for

federal drug offenses was lodged as a detainer.      Ramiro Hernandez

was transferred to the District of Hawaii approximately one-year

later to face the drug charges in this case.      Gouveia was named

as a co-Defendant in this case.

          On January 9, 2009, Ramiro Hernandez pled not guilty

with respect to the charges in this case.      See ECF No. 25.   He

was ordered detained pending trial.      See ECF No. 31.

          Clifford Hunt was appointed as Ramiro Hernandez’s

attorney pursuant to the Criminal Justice Act.      See Decl. of

Ramiro Hernandez ¶ 16, ECF No. 614-3, PageID # 10885 (“Affidavit

of Truth of Ramiro Hernandez” lacking notarization).       Hernandez

says he told Hunt that he wanted to plead guilty.      According to

Hernandez, Hunt spoke with the Government and was told that there

would be no offer unless both Hernandez and Gouveia agreed to

plead guilty.     Id.   Hernandez says Hunt told him that, if he did

plead guilty, he would be subject to the same sentence as if

convicted at trial.      Id.

          On August 3, 2010, this court began the first of two

jury trials involving Ramiro Hernandez.     Gouveia was also in the

first trial.    On August 18, 2010, the jury convicted Gouveia but

was unable to come to a unanimous verdict with respect to

Hernandez.     See ECF No. 174.


                                    4
            A mistrial was declared with respect to Hernandez.

Hernandez says he then again asked Hunt to attempt to negotiate a

plea deal.    See Hernandez Decl. ¶ 19, ECF No. 614-3, PageID

# 10885.

            On October 8, 2010, this court granted Hunt’s motion to

withdraw as Hernandez’s attorney.     See ECF No. 198.    A written

order to that effect was filed on October 18, 2010.       See ECF No.

202.    The day the court orally granted Hunt’s motion, Hunt wrote

to Hernandez, telling him that the Government had rejected

Hernandez’s offer to serve a stipulated sentence of ten or

fifteen years.    See ECF No. 614-5, PageID # 10911.     Hunt said

that the attorney for the Government, Assistant United States

Attorney Jonathan Loo, had responded that the Government was

willing to allow Hernandez to plead guilty to the conspiracy

charge contained in Count 1 in exchange for dismissal of the

possession charges in Counts 2 and 3.    Hunt told Hernandez:

            In terms of sentencing, pleading guilty to
            the conspiracy would subject you to the same
            amount of imprisonment that we discussed if
            you were convicted for both shipments of
            methamphetamine charged in counts 2 and 3. I
            suggest you discuss this further with your
            new counsel if you are still interested in
            the United States’ offer.

Id.    Possibly it is this letter that Hernandez is referring to

when he states that Hunt told him that, if did plead guilty, he

would receive the same sentence as if convicted at trial.       See

ECF No. 614-3 ¶ 16, PageID # 10885.

                                  5
            Hernandez then retained Philip A. DeMassa as his

attorney.    DeMassa reviewed Hunt’s letter and agreed that

Hernandez would get the same sentence if he pled to one or all

three counts.    Hernandez says DeMassa then said that he would get

him a “4 year telephone count deal.”    Hernandez Decl. ¶ 28, ECF

No. 614-3, PageID # 10887.

            Hernandez says that, in January 2011, he asked DeMassa

whether DeMassa knew anyone related to Hernandez’s case.

Hernandez says that DeMassa told him, “No, I would have to

disclose that to you.”    Hernandez Decl. ¶ 26, ECF No. 614-3,

PageID # 10886.

            In or about May 2011, the Government informed Hernandez

that the Government had retained an expert, Ryan Johnson, who had

opined that he was about 80% sure that the voice on the calls

Agent Jones had directed Perez to make to Hernandez was not

Hernandez’s.    DeMassa responded in letters of May 11 and 13,

2011, asking the Government to move to dismiss the charges and to

release Hernandez on bail while considering DeMassa’s dismissal

request.    See ECF No. 614-9, PageID #s 10919-20.   Hernandez says

that AUSA Loo told DeMassa that the Government was proceeding

with the case, not dismissing it.     Hernandez Decl. ¶ 34, ECF No.

614-3, PageID # 10887.    DeMassa expressed optimism that Hernandez

would win at trial given the Government’s expert’s view that the

voice on the tapes did not belong to Hernandez, which DeMassa


                                  6
indicated would give rise to reasonable doubt about Hernandez’s

guilt.    Id. ¶ 35, ECF No. 614-3, PageID # 10888.   DeMassa

therefore counseled Hernandez not to seek a plea deal.     Id. ¶ 39,

ECF No. 614-3, PageID # 10888.

            Hernandez’s second jury trial began on January 4, 2012,

with DeMassa representing Hernandez.    See ECF Nos. 361, 614-6.

On February 1, 2012, the jury convicted Hernandez of all three

drug counts.    See ECF No. 397.

            Hernandez says the Speedy Trial Act ran before his

second trial started.    However, time was excluded through many

stipulations, orders, and motions, some by Hernandez:

Time Excluded From      Time Excluded to       ECF No.
1/12/09                 5/19/09                29
(should be 1.20?)
5/19/09                 8/18/09                50
8/18/09                 2/2/10                 64
2/3/10                  4/28/10                79
4/28/10                 7/27/10                89
7/4/10                  8/2/10 # 128 hearing   101, 102, 103
                                               (Motions in limine)
8/3/10                                         First Trial Began
8/18/10                                        First Trial Ended;
                                               #183 (8/18/10)
                                               declares mistrial




                                   7
Speedy Trial Act
Time Reset on day of
mistrial, starting
new 70-day clock.
See United States v.
Pitner, 307 F.3d
1178, 1182 (9th Cir.
2002); 18 U.S.C.
§ 3161(e) (“If the
defendant is to be
tried again
following a
declaration by the
trial judge of a
mistrial or
following an order
of such judge for a
new trial, the trial
shall commence
within seventy days
from the date the
action occasioning
the retrial becomes
final.”)
9/23/10                12/9/10 #214 hearing   #189: U.S. Motion to
                                              Compel Testimony
                                              (excludes time under
                                              18 U.S.C.
                                              § 3161(h)(1)(d) for
                                              “any pretrial
                                              motion”
10/13/10               1/26/11                193
12/23/10               4/25/11                217
3/13/11                10/6/11 #323 hearing   246 Renewed motion
                                              to suppress wiretaps
4/26/11                7/12/11                252
7/12/11                10/18/11               307
10/18/11               1/4/12                 340
1/4/12                                        Jury Selection for
                                              Second Trial



                                  8
          On October 23, 2017, the Ninth Circuit affirmed

Hernandez’s conviction and judgment.   At trial, this court

admitted into evidence Raymond Villagomez’s statements against

Hernandez under Federal Rule of Evidence 804(b)(6) (the

“forfeiture by wrongdoing” exception).   In relevant part, the

Ninth Circuit ruled that,

          a preponderance of the evidence supported the
          conclusion that Hernandez intended for and
          caused Villagomez to be unavailable at trial,
          and that, as a result, the admission of
          Villagomez’s statements did not violate the
          Confrontation Clause. . . . That evidence
          included the facts that: (1) Hernandez’s
          relatives and associates threatened
          Villagomez to convince him not to testify;
          (2) Villagomez’s identity as a witness was
          not readily available to outside parties and
          therefore was likely communicated to
          Hernandez’s relatives by or at the direction
          of Hernandez; and (3) Hernandez repeatedly
          nodded his head when Villagomez refused to
          answer questions at trial.

See ECF No. 611, PageID # 10624-25.

III.      ANALYSIS.

          A federal prisoner may move to vacate, set aside, or

correct his or her sentence if it “was imposed in violation of

the Constitution or laws of the United States, . . . the court

was without jurisdiction to impose such sentence, or . . . the

sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack . . . .”   28 U.S.C.

§ 2255.


                                9
           Hernandez’s petition and supporting memorandum are

lengthy, repetitive, and at times difficult to comprehend.      This

court has attempted to discern the claims Hernandez is making.

As set forth in more detail below, if this court has missed any

of Hernandez’s claims, he must notify this court no later than

January 31, 2019, of such missed claim(s).    Failure to so notify

this court of claim(s) not addressed by this order will

automatically result in the claim(s) being deemed waived.

           Hernandez asserts many claims of ineffective assistance

of counsel.   To establish ineffective assistance of counsel,

Hernandez must show that (1) his counsel’s performance was

deficient, and (2) the deficient performance prejudiced his

defense.   Strickland v. Washington, 466 U.S. 668, 687 (1984).

There is “a strong presumption” that counsel’s conduct was

reasonable and that counsel’s representation did not fall below

“an objective standard of reasonableness” under “prevailing

professional norms.”   Id. at 688.   Even if a petitioner can

overcome the presumption of effectiveness, the petitioner must

still demonstrate a “reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding

would have been different.”   Id. at 694.    Because “[i]t is all

too tempting for a defendant to second-guess counsel’s assistance



                                10
after conviction,” judicial scrutiny of counsel’s performance is

highly deferential.    Id. at 689.

            A.   Hernandez Fails to Show That Clifford Hunt Was
                 Ineffective.

            Hernandez argues that Hunt, his trial counsel for the

first trial, was ineffective because Hunt failed to secure

Hernandez a plea deal.   However, according to Hernandez, the

Government was not offering a plea deal prior to the first trial

unless both Hernandez and Gouveia were going to plead guilty.

Hernandez has not shown that Gouveia was willing to plead guilty.

Hunt therefore cannot be said to have been ineffective in failing

to secure a plea for Hernandez that the Government was unwilling

to offer.    See Lafler v. Cooper, 566 U.S. 156, 168 (2012) (noting

that a defendant has no right to be offered a plea deal).    Even

assuming that Hernandez told Hunt to secure a plea deal,

Hernandez does not show that he was prejudiced by any alleged

shortcoming on Hunt’s part in securing such a plea deal prior to

the first trial.

            After a mistrial was declared, Hernandez says he asked

Hunt to further explore a plea deal.    Hunt wrote to Hernandez to

say that the Government had rejected Hernandez’s offer to serve a

sentence of ten or fifteen years.     Hernandez presents no evidence

that he authorized alternative terms.    In any event, Hunt ceased

                                 11
to be Hernandez’s attorney and so ceased to be in a position to

continue negotiations.

           B.     Hernandez Fails to Show that Phillip DeMassa Was
                  Ineffective.

           After his first trial ended in a mistrial, Hernandez

retained DeMassa as his attorney.      Hernandez says that DeMassa

(now deceased) was ineffective in many ways: (1) DeMassa

allegedly failed to properly investigate the threats made to

Villagomez; (2) DeMassa allegedly failed to obtain a plea deal,

improperly advised him to go to trial, and sought dismissal of

the Indictment, rather than a better plea deal when he got the

Government’s expert report with respect to voice analysis;

(3) DeMassa allegedly failed to move to dismiss the Indictment on

Speedy Trial Act grounds; (4) DeMassa allegedly labored under a

conflict of interest; and (5) DeMassa allegedly failed to file a

motion to dismiss based on outrageous government conduct.        None

of Hernandez’s arguments is convincing.

                  1.   Hernandez Does Not Show That DeMassa Was
                       Ineffective With Respect to Investigating
                       Threats Made to Villagomez.

           This court concluded that Hernandez caused one or more

his family members to threaten a government witness, Raymond

Villagomez.     This was litigated over a two-day evidentiary

hearing.   See ECF Nos. 373, 374, 403, 404, 418, 440.     This

                                  12
court’s determination that Hernandez procured Villagomez’s

unavailability at trial was affirmed on appeal.     See ECF No. 611,

PageID # 10624-25.

          Hernandez asserts that DeMassa was ineffective in

failing to investigate what Hernandez’s sister and uncle had to

say about the incident.    Hernandez says that his sister and uncle

would have exonerated him with respect to the threats.

Hernandez’s uncle, Refugio Hernandez, says that he told DeMassa

that he was the person who spoke with Villagomez and that he did

not threaten Villagomez.    See ECF No. 614-32, PageID # 11020.

Hernandez’s sister, Marcella Hernandez, similarly says in a

declaration that she did not threaten Villagomez.    See ECF No.

614-37, PageID #s 11043.   While DeMassa, having passed away,

cannot tell this court exactly what he was thinking at the time

in question, he certainly knew the bases of this court’s finding

that threats had been made by Hernandez’s relatives, including

the very sister Hernandez now says DeMassa should have

interviewed.   DeMassa may have made a strategic decision not to

interview family members out of concern that the interviews might

introduce additional issues.   It is Hernandez’s burden to show

that DeMassa’s conduct fell below an objective standard of

reasonableness.   Hernandez does not meet that burden.



                                 13
           The court notes that the “new evidence” Hernandez gives

this court with respect to this motion would not have made a

difference in this court’s determination that Hernandez procured

Villagomez’s unavailability.   Notwithstanding the newly submitted

declarations of Refugio Hernandez and Marcella Hernandez denying

that they threatened Villagomez, see ECF Nos. 614-32, PageID

# 11020, and ECF No. 614-37, PageID #s 11043, this court found

that Villagomez was credible in testifying about the threats.

See Transcript of Proceedings (Jan. 20, 2012) at 157-58, ECF

No. 404, PageID #s 5217-18 (“I will say that, having watched Mr.

Villagomez on the stand, it did appear to me that his fear was

genuine.   In testifying about being afraid, he seemed credible to

me.   And it was interesting that his fear was so great that he

couldn’t hold it in. . . . [W]hat I heard [was] a statement to

the effect of: I want to live.   I have a wife and four

children.”).

           This court did not specifically limit threats to those

made by Hernandez’s uncle or sister.    This court concluded that

Hernandez was responsible for having given family members

information about cooperating witnesses and that the family

members threatened Villagomez.   See id., PageID # 5221 (“So

people who were related to Mr. Hernandez and were accusing Mr.



                                 14
Villagomez of being a snitch or expressing anger at him for

testifying against Ramiro Villagomez likely heard it because

Ramiro Hernandez wanted them to hear it.”).      Relief is not

warranted by DeMassa’s alleged failure to investigate threats

allegedly made to Villagomez by Hernandez’s family.

                 2.   Hernandez Does Not Show That DeMassa Was
                      Ineffective in Failing to Obtain a Plea Deal,
                      in Advising Hernandez to Go to Trial, and in
                      Failing to Seek Dismissal of the Indictment
                      on Speedy Trial Act Grounds.

           Hernandez says DeMassa was ineffective in failing to

negotiate a plea deal, causing Hernandez to go to trial and

receive a higher sentence.    But a plea agreement requires more

than an attempt by defense counsel.    The Government must be on

board.   Hernandez had no right to have the Government offer him

any plea deal.    See Lafler, 566 U.S. at 168.   There is no

evidence that the Government offered a plea deal acceptable to

Hernandez.

           In October 2010, Hernandez’s prior counsel, Hunt, wrote

to Hernandez, telling him that the Government had rejected

Hernandez’s offer to serve a stipulated sentence of ten or

fifteen years.    See ECF No. 614-5, PageID # 10911.    AUSA Loo told

Hunt that the Government was willing to allow Hernandez to plead

guilty to the conspiracy charge contained in Count 1 in exchange



                                 15
for dismissal of the possession charges in Counts 2 and 3.    Hunt

told Hernandez:

          In terms of sentencing, pleading guilty to
          the conspiracy would subject you to the same
          amount of imprisonment that we discussed if
          you were convicted for both shipments of
          methamphetamine charged in counts 2 and 3. I
          suggest you discuss this further with your
          new counsel if you are still interested in
          the United States’ offer.

Id.

          Hernandez appears to be arguing that DeMassa was

ineffective in failing to follow up on Hunt’s efforts by

persuading Hernandez to accept a deal without his requested

sentence or by failing to get some other deal.   This court cannot

say on the record before it that a strategic decision to go to

trial fell below “an objective standard of reasonableness,”

especially in light of the jury’s lack of unanimity in the first

trial and the Government expert’s opinion that the voice on the

tape recordings was not Hernandez’s voice.   See Strickland, 466

U.S. at 681 (“Because advocacy is an art and not a science, and

because the adversary system requires deference to counsel’s

informed decisions, strategic choices must be respected in these

circumstances if they are based on professional judgment”).

          In any event, Hernandez does not clearly identify any

prejudice arising from DeMassa’s role in the decision to proceed

                               16
to a second trial.   One basis for Hernandez’s lengthy sentence

was this court’s finding that he had had someone threaten

Villagomez, causing Villagomez to refuse to testify at the second

trial.   Hernandez cannot attribute to DeMassa this obstruction of

justice enhancement.

          DeMassa’s alleged advice that Hernandez proceed to

trial did not fall below “an objective standard of

reasonableness.”   The Government’s expert on voice identification

had determined that Hernandez’s voice was probably not on the

tape recordings.   DeMassa could have reasonably concluded that

jurors would find reasonable doubt if the matter went to trial.1

The Government disclosed new evidence between the first and

second trials, but DeMassa could still have been justified in

believing he could show reasonable doubt.

          Nor did DeMassa’s strategic decision to seek dismissal

of the Indictment in light of the Government expert’s voice

identification report, rather than to seek a better plea deal,

fall below “an objective standard of reasonableness.”   DeMassa

acted objectively reasonably in seeking dismissal when he



     1
     It does not appear that DeMassa guaranteed a win at trial.
DeMassa sent a letter to Hernandez in February 2012 noting that
he “cannot guarantee any result and made no predictions of a
result.” ECF No. 614-15, PageID # 10941. That same letter noted
that this was what was “emphasized” in their contract. Id.

                                17
believed reasonable doubt existed with respect to the case

against Hernandez.

                3.   Hernandez Does Not Show that DeMassa Was
                     Ineffective in Failing to Seek Dismissal of
                     the Indictment on Speedy Trial Act Grounds.

           Hernandez next asserts that DeMassa was ineffective in

failing to seek dismissal of the Indictment on Speedy Trial Act

grounds.   Unfortunately, Hernandez does not clearly outline how

the Speedy Trial Act was violated.   This court’s review of the

docket does not indicate that the Speedy Trial Act was violated

with respect to either of Hernandez’s trials.

           The Speedy Trial Act generally requires defendants to

be tried within 70 days “from the filing date (and making public)

of the information or indictment, or from the date the defendant

has appeared before a judicial officer of the court in which such

charge is pending, whichever date last occurs.”    18 U.S.C.

§ 3161(c)(1).   In this case, the 70-day period was tolled by

numerous stipulations, orders, and/or motions, as permitted by

the Speedy Trial Act itself.   See 18 U.S.C. § 3161(h).

           Hernandez may be thinking that the Speedy Trial Act

began to run when he was arrested in California.    The California

charges and the charges in this case are separate matters.     The

Speedy Trial Act was not running while Hernandez was in custody



                                18
in California in connection with California charges.    There is no

basis in the record for saying that DeMassa was ineffective in

failing to seek dismissal of the Indictment on Speedy Trial Act

grounds, as Hernandez fails to establish that any such motion

would have had merit.    See Wilson v. Henry, 185 F.3d 986, 990

(9th Cir. 1999) (“To show prejudice under Strickland from failure

to file a motion, [the defendant] must show that (1) had his

counsel filed the motion, it is reasonable that the trial court

would have granted it as meritorious, and (2) had the motion been

granted, it is reasonable that there would have been an outcome

more favorable to him.”); James v. Borg, 24 F.3d 20, 27 (9th Cir.

1994) (holding that counsel was not ineffective for failing to

file a baseless or futile motion).

                 4.   Hernandez Does Not Show That DeMassa Was
                      Ineffective With Respect to a Conflict of
                      Interest.

            Hernandez asserts that DeMassa was ineffective with

respect to a conflict of interest arising out of a Government

witness’s mother’s attempt to hire DeMassa to be that witness’s

attorney.    The mother of Rene Zendejas, a witness against

Hernandez, allegedly sought to hire DeMassa.    Hernandez says he

asked DeMassa whether DeMassa knew anyone related to the case and




                                 19
was told, “No, if I did I would have to tell you.”   Again,

Hernandez fails to demonstrate ineffective assistance of counsel.

          The requirements for an ineffective assistance of

counsel claim based on counsel’s alleged actual conflict of

interest have been the subject of several cases that are

controlling here.   See United States v. Walter-Eze, 869 F.3d 891,

900 (9th Cir. 2017).   Because it is difficult to measure the

precise effect on defense counsel’s representation when that

representation is corrupted by a conflicting interest, prejudice

is presumed when “counsel actively represented conflicting

interests and . . . an actual conflict of interest adversely

affected [the] lawyer’s performance.”   Strickland, 466 U.S. at

692.

          The Supreme Court has explained:

          [A] defendant who shows that a conflict of
          interest actually affected the adequacy of
          his representation need not demonstrate
          prejudice in order to obtain relief. But
          until a defendant shows that his counsel
          actively represented conflicting interests,
          he has not established the constitutional
          predicate for his claim of ineffective
          assistance.

Cuyler v. Sullivan, 446 U.S. 335, 349–50 (1980) (quotation marks

and citation omitted).




                                 20
            The Supreme Court, in Mickens v. Taylor, 552 U.S. 162

(2002), made it clear that, while a defendant “need not

demonstrate prejudice,” the defendant did need to show something

more than the existence of a conflict.    The Court explained that

an “actual conflict” for Sixth Amendment purposes is “a conflict

of interest that adversely affects counsel’s performance.”     Id.

at 172 n.5.

            In other words, a defendant asserting an actual

conflict has the benefit of a presumption of prejudice only upon

showing that a negative consequence flowing from the conflict was

at least likely, even if that negative consequence might not

satisfy the ordinary prejudice burden.    An “actual conflict of

interest” must have “affected counsel’s performance--as opposed

to [being] a mere theoretical division of loyalties.”

Walter-Eze, 869 F.3d at 901 (quotation marks and citation

omitted).    “The inquiry is accordingly fact specific and does not

rely on the characterization or type of conflict presented: an

actual conflict is defined by its impact on counsel’s

representation.”    Id. (quotation marks and citation omitted).

            To establish an impact on counsel’s representation, a

defendant must show “‘that some plausible alternative defense

strategy or tactic might have been pursued but was not and that



                                 21
the alternative defense was inherently in conflict with or not

undertaken due to the attorney’s other loyalties or interests.’”

Id. (quoting United States v. Wells, 394 F.3d 725, 733 (9th Cir.

2005)).   Counsel’s performance was adversely affected if “some

effect on counsel’s handling of particular aspects of the trial

was likely.”    Id. at 901. (quotation marks and citation omitted).

This could include a counsel’s failure to put on certain defenses

and witnesses, failure to explore the possibility of a plea

agreement, or failure to seek a continuance.    Id.

           Hernandez does not show an actual conflict of interest

arising out of DeMassa’s meeting with Zendejas’s mother on a

single occasion.    Nothing in the record establishes what

Zendajas’s mother talked about with DeMassa when she tried to

hire DeMassa.    The record certainly does not demonstrate what

Zendajas’s mother told DeMassa about matters that DeMassa could

have used to cross-examine Zendajas.    While Hernandez says that

DeMassa “pulled punches” when cross-examining Zendajas at trial,

Hernandez does not plausibly explain the basis of that

contention.

           At most, Hernandez says he obtained recorded

conversations of Zendajas indicating his intent to harm people

and to sell drugs.    Hernandez says that DeMassa could have used



                                 22
the recordings to cross-examine Zendajas, but did not.    Hernandez

has failed to submit copies of those recordings to this court.

This court cannot even tell whether they were physically turned

over to DeMassa, much less whether DeMassa made a strategic

decision not to use them.    Nor does Hernandez show that the

recordings would have been admissible if offered.

            DeMassa conducted a lengthy cross-examination of

Zendajas.    Hernandez has not demonstrated a likelihood that

DeMassa failed to pursue a plausible defense strategy because of

divided loyalties.    Hernandez therefore fails to establish

ineffective assistance of counsel based on an actual conflict of

interest.

                 5.   Hernandez Does Not Show That DeMassa Was
                      Ineffective in Failing to Seek Dismissal of
                      the Indictment Based on Outrageous Government
                      Conduct.

            Hernandez asserts that DeMassa was ineffective in

failing to file a motion based on “outrageous government

conduct.”    The Ninth Circuit has recognized that an indictment

may be dismissed based on “outrageous government conduct” when

the conduct rises to the level of a due process violation.

United States v. Chapman, 524 F.3d 1073, 1084 (9th Cir. 2008).

Such a motion will only be granted when the conduct “is so

grossly shocking and so outrageous as to violate the universal

                                 23
sense of justice.”    United States v. Restrepo, 930 F.2d 705, 712

(9th Cir. 1991) (quotation marks and citations omitted).

            Hernandez argues that AUSA Loo was outrageous in

failing to dismiss the indictment in light of the Government

expert’s opinion that Hernandez was not the person speaking on a

tape recording.    But considerable other evidence against

Hernandez warranted Loo’s decision to continue to prosecute

Hernandez.    Nor did Loo act outrageously in seeking another

expert on the subject.    Hernandez does not show that, had DeMassa

filed an “outrageous government conduct” motion, it would likely

have been granted.    DeMassa cannot be said to have been

ineffective in failing to file a futile motion based on Loo’s

decision to continue prosecuting Hernandez.    See Wilson, 185 F.3d

at 990; James, 24 F.3d at 27.

            Hernandez also argues that DeMassa was ineffective in

failing to seek dismissal of the Indictment based on illegal

wiretaps, which Hernandez characterizes as “outrageous government

conduct.”    But Hernandez had already unsuccessfully sought to

suppress the wiretaps.    See ECF Nos. 246, 323, 325.   On October

11, 2011, this court rejected DeMassa’s argument made on behalf

of Hernandez that the California wiretaps were illegal because

they were signed by an unauthorized person.    See ECF No. 325.



                                 24
DeMassa was not ineffective in failing to file a futile motion

raising the same wiretap issue but calling it “outrageous

government conduct.”    See Wilson, 185 F.3d at 990; James, 24 F.3d

at 27.

          C.    Hernandez Fails to Show That Pamela O’Leary Tower
                Was Ineffective.

          Hernandez asserts that his appellate counsel, Pamela

O’Leary Tower, was ineffective in failing to raise the California

wiretap issue rejected by this court.     See Hurles v. Ryan, 752

F.3d 768, 785 (9th Cir. 2014) (“A criminal defendant enjoys the

right to the effective assistance of counsel on appeal.”).

Ineffective assistance of appellate counsel claims are also

governed by the Strickland standard.    Id.   Hernandez must

therefore show that Tower’s “representation fell below an

objective standard of reasonableness, and that, but for counsel’s

errors, a reasonable probability exists that he would have

prevailed on appeal.”   Id.

          Hernandez had sought suppression of the wiretap

evidence before this court.   This judge denied Hernandez’s

motion.   See ECF Nos. 246, 323, 325.   Hernandez does not

demonstrate that Tower was objectively unreasonable in choosing

not to raise the issue again on appeal.    Hernandez does not

demonstrate any likelihood that the Ninth Circuit would have

                                 25
reversed this court with respect to the wiretap issue.

Accordingly, he does not show that Tower was ineffective in

failing to raise the wiretap issue on appeal.    Moormann v. Ryan,

628 F.3d 1102, 1109 (9th Cir. 2010) (“Counsel was not required to

raise a meritless issue on direct appeal.”); Jones v. Smith, 231

F.3d 1227, 1239 n.8 (9th Cir. 2000) (stating that appellate

counsel was not ineffective for failing to raise an issue that

was not grounds for reversal); Miller v. Keeney, 882 F.2d 1428,

1434 (9th Cir. 1989) (noting that appellate counsel was not

ineffective in failing to raise every issue on appeal, and

further stating that appellate counsel was not ineffective in

failing to raise a weak issue on appeal that would detract from

stronger arguments).

          D.     The Court Decides This Matter Without a Hearing.

          The court denies Hernandez’s § 2255 motion without

holding an evidentiary hearing, as the record before the court

conclusively demonstrates that Hernandez is not entitled to

§ 2255 relief.   See 28 U.S.C. § 2255(b) (requiring a hearing

“[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief”).

The court therefore denies Hernandez’s motion asking this court

to conduct an evidentiary hearing.    See ECF No. 616.



                                 26
           E.    The Court Declines to Issue a Certificate of
                 Appealability.

           The court declines to grant Hernandez a certificate of

appealability.   An appeal may not be taken to the court of

appeals from a final order in a § 2255 proceeding “[u]nless a

circuit justice or judge issues a certificate of appealability.”

28 U.S.C. § 2253(c)(1)(B).    The court shall issue a certificate

of appealability “only if the applicant has made a substantial

showing of the denial of a constitutional right.”    28 U.S.C.

§ 2253(c)(2).    When a district court denies a § 2255 petition on

the merits, a petitioner, to satisfy the requirements of

§ 2253(c)(2), “must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims

debatable or wrong.”     Slack v. McDaniel, 529 U.S. 473, 484

(2000).   Reasonable jurists would not find this court’s

assessment of the merits of Gouveia’s constitutional claims

debatable or wrong.

III.       CONCLUSION.

           For the foregoing reasons, Hernandez’s § 2255 motion

and request for an evidentiary hearing, ECF Nos. 614 and 616, are

denied.

           If Hernandez believes that this court has inadvertently

failed to address a ground for relief raised in his § 2255

                                  27
motion, he is asked to so notify the court in writing by January

31, 2019, including in any such notification (1) a description of

no more than 25 words of each such issue, (2) the date and title

of the document in which the issue was raised, and (3) the

page(s) of the document on which the issue was raised.             This

notification shall not include anything other than the preceding

information and is not intended to be a substitute for any other

motion or other filing.       No court deadline is affected by this

request for notification.

            Because Hernandez may file such a notification, the

Clerk of Court is directed not to enter judgment at this time.

However, the Clerk of Court is directed to automatically enter

judgment against Hernandez if the court receives no such

notification by January 31, 2019.


            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, December 31, 2018.




                                     /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    Chief United States District Judge




United States of America v. Gouveia, Crim. No. 08-00739 SOM (02); ORDER
DENYING PETITION UNDER 28 U.S.C. § 2255; ORDER DENYING REQUEST FOR AN
EVIDENTIARY HEARING; ORDER DENYING CERTIFICATE OF APPEALABILITY



                                     28
